Exhibit 10.80

 

AMENDMENT NUMBER TWO TO FIFTH AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER TWO TO FIFTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of January 31, 2003, is entered into by
and among HPSC, INC., a Delaware corporation (“Borrower”), each of the lenders
that is a signatory to this Amendment (together with its successors and
permitted assigns, individually, “Lender” and, collectively, “Lenders”), and
FOOTHILL CAPITAL CORPORATION, a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:

 

W I T N E S S E T H

 

WHEREAS, Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of August 5, 2002, as amended by Amendment Number
One to Fifth Amended and Restated Loan and Security Agreement dated as of
November 8, 2002 (as amended, restated, supplemented, or modified from time to
time, the “Loan Agreement”);

 

WHEREAS, Borrower has requested that the Lender Group consent to the amendment
of the Loan Agreement as set forth herein; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

 

1.             DEFINITIONS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement,
as amended hereby.

 

2.             AMENDMENTS TO LOAN AGREEMENT.

 

(a)           Section 1.1  of the Loan Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:

 

“Banknorth Extension Fee” has the meaning set forth in Section 2.11(g).

 

“Citizens Extension Fee” has the meaning set forth in Section 2.11(f).

 

“Permitted Investment Amount” means, (a) before July 31, 2003, $750,000 or, upon
prior written notice to Borrower thereof, such lesser amount as Agent shall
determine in its Permitted Discretion, and (b) on and after July 31, 2003, $0.

 

1

--------------------------------------------------------------------------------


 

“Second Amendment” means that certain Amendment Number Two to Fifth Amended and
Restated Loan and Security Agreement dated as of January 31, 2003, by and
between the Borrower and the Lender Group.

 

“Second Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 3 of the Second Amendment shall be satisfied (or
waived by Agent in its sole discretion).

 

“Second Amendment Fee” has the meaning set forth in Section 2.11(e).

 

(b)           Section 1.1  of the Loan Agreement is hereby amended by amending
and restating the following definitions as follows:

 

“First Amendment” means that certain Amendment Number One to Fifth Amended and
Restated Loan and Security Agreement dated as of November 8, 2002, by and
between the Borrower and the Lender Group.

 

“First Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 3 of the First Amendment shall be satisfied (or
waived by Agent in its sole discretion).

 

“Maximum Revolver Amount” means (a) from the Second Amendment Effective Date
until April 24, 2003, $60,000,000, and (b) on and after the April 24, 2003,
$50,000,000.

 

“Permitted Investments” means (a) Investments in Cash Equivalents; provided,
that no such Investments may be made with a holder of the Existing Indebtedness
without Agent’s prior written consent, (b) Investments in negotiable instruments
for collection, (c) advances made in connection with purchases of goods or
services in the ordinary course of business, (d) Investments by Borrower in
ACFC, provided that the aggregate amount of such Investments by Borrower in ACFC
shall not at any one time exceed the difference between (i) the sum of (A) the
aggregate amount of such Investments existing as of the Closing Date and (B) the
then extant Permitted Investment Amount, and (ii) the aggregate amount of all
payments by ACFC to Borrower on account of the Investments described in clause
(d)(i) of this definition, and (e) equity Investments in New Securitization
Subsidiaries in connection with the formation thereof in an aggregate amount not
to exceed $100,000.

 

(c)           Section 2.11 of the Loan Agreement is hereby amended (i) by
deleting the phrase “(except in the case of the fee described in clause (d) of
this Section 2.11, which fee shall be divided among the Lenders as set forth in
such clause (d) hereof)” immediately following the words “(irrespective of
whether this Agreement is terminated thereafter) and shall” appearing in the
first sentence therein, and replacing it with the phrase “(except in the case of
the fees described in clauses (d), (e), (f), and (g) of this Section 2.11, which
fees shall be divided among the Lenders as set forth therein)”, (ii) by deleting
the word “and” at the

 

2

--------------------------------------------------------------------------------


 

end of clause (c) thereof, (iii) by deleting the period at the end of clause (d)
thereof and replacing it with a comma, and (iv) by adding the following new
clauses (e), (f) and (g):

 

“(e)         Second Amendment Fee.  An amendment fee in the amount of $15,000
(the “Second Amendment Fee”), which amendment fee shall be fully earned on the
Second Amendment Effective Date, and shall be charged to Borrower’s Loan Account
on such date, and shall be divided equally among each of the Lenders.”

 

(f)            Citizens Extension Fee.  An extension fee in the amount of
$15,000 (the “Citizens Extension Fee”), which extension fee shall be fully
earned on the Second Amendment Effective Date, and shall be charged to
Borrower’s Loan Account on such date, and shall be for the sole benefit of
Citizens Bank of Massachusetts, and

 

(g)           Banknorth Extension Fee.  An extension fee in the amount of
$15,000 (the “Banknorth Extension Fee”), which extension fee shall be fully
earned on the Second Amendment Effective Date, and shall be charged to
Borrower’s Loan Account on such date, and shall be for the sole benefit of
Banknorth, N.A.”

 

(d)           Schedule C-1 of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

Schedule C-1

Commitments

 

Lender

 

[ILLEGIBLE] Commitment

 

Total Commitment

 

Foothill Capital Corporation

 

$

30,000,000

 

$

30,000,000

 

 

 

 

 

 

 

 

 

Banknorth, N.A.
(from the Second Amendment
Effective Date until April 24, 2003)

 

$

15,000,000

 

$

15,000,000

 

 

 

 

 

 

 

Banknorth, N.A.
(on and after April 24, 2003)

 

$

10,000,000

 

$

10,000,000

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
(from the Second Amendment

Effective Date until April 24, 2003)

 

$

15,000,000

 

$

15,000,000

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
(on and after April 24, 2003)

 

$

10,000,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

All Lenders
(from the Second Amendment
Effective Date until April 24, 2003)

 

$

60,000,000

 

$

60,000,000

 

 

 

 

 

 

 

All Lenders
(on and after April 24, 2003)

 

$

50,000,000

 

$

50,000,000

 

 

3

--------------------------------------------------------------------------------


 

3.             CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each
of the following shall constitute conditions precedent to the effectiveness of
this Amendment and each and every provision hereof:

 

(a)           The representations and warranties in the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)           Agent shall have received the reaffirmation and consent of ACFC
attached hereto as Exhibit A (the “Consent”), duly executed and delivered by an
authorized official of ACFC:

 

(c)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

 

(d)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, the Guarantors, or the Lender Group.

 

4.             REPRESENTATIVES AND WARRANTIES. Borrower hereby represents and
warrants to the Lender Group as follows:

 

(a)           the execution, delivery, and performance of this Amendment and of
the Loan Agreement, as amended by this Amendment, are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and are not in contravention of any law, rule, or regulation, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

 

(b)           this Amendment and the Loan Agreement, as amended by this
Amendment, constitute Borrower’s legal, valid, and binding obligation,
enforceable against Borrower in accordance with its terms,

 

(c)           this Amendment has been duly executed and delivered by Borrower,

 

(d)           the execution, delivery, and performance of the Consent is within
ACFC’s corporate power, has been duly authorized by all necessary corporate
action, and is not in contravention of any law, rule or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority, or of the terms of its charter or

 

4

--------------------------------------------------------------------------------


 

bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected,

 

(e)           the Consent constitutes ACFC’s legal, valid, and binding
obligations, enforceable against Guarantor in accordance with its terms, and

 

(f)            the Consent has been duly executed and delivered by ACFC.

 

5.             CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

6.             ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof.  Except for
the amendments to the Loan Agreement expressly set forth in Section 2 hereof,
the Loan Agreement and other Loan Documents shall remain unchanged and in full
force and effect.  The execution, delivery, and performance of this Amendment
shall not operate as a waiver of or, except as expressly set forth herein, as an
amendment of, any right, power, or remedy of the Lender Group as in effect prior
to the date hereof.  The amendments and other agreements set forth herein are
limited to the specifies  hereof, shall not apply with respect to my facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents.  To the extent
any terms or provisions of this Amendment conflict with those of the Loan
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control.  This Amendment is a Loan Document.

 

7.             COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

8.             MISCELLANEOUS.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

 

5

--------------------------------------------------------------------------------


 

(b)           Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof”, or
words of like import referring to the Loan Agreement shall mean and refer to the
Loan Agreement as amended by this Amendment.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

HPSC, INC.

 

a Delaware corporation

 

 

 

By:

/s/ John W. Everets

 

 

Title:

Chairman

 

 

 

FOOTHILL CAPITAL CORPORATION,

 

a California corporation, as Agent and as a Lender

 

 

 

By:

/s/ Virginia H. Brown

 

 

Title:

Senior Vice President

 

 

 

 

BANKNORTH, N.A.,

 

a national association, as a Lender

 

 

 

By:

/s/ Paul B. Forester

 

 

Title:

Vice President

 

 

 

 

CITIZENS  BANK  OF MASSACHUSETTS,

 

a Massachusetts chartered bank, as a Lender

 

 

 

By:

/s/ D. Farwell

 

 

Title:

Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Fifth Amended and Restated Loan
and Security Agreement by and among HPSC, INC., a Delaware corporation
(“Borrower”), each of the lenders that is from time to time a party thereto
(together with their respective successors and permitted assigns, individually,
“Lender” and, collectively, “Lenders”), and FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors, if any, in such capacity,
“Agent”; and together with each of the Lenders, individually and collectively
the “Lender Group”), dated as of August 5, 2002 (as amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), or in Amendment
Number Two to Fifth Amended and Restated Loan and Security Agreement, dated as
of January 31, 2003 (the “Amendment”), among Borrower and the Lender Group. The
undersigned each hereby (a) represent and warrant to the Lender Group that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Loan Agreement by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lender
Group under any Loan Documents to which it is a party; and (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, it understands that the Lender
Group has no obligations to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Reaffirmation and Consent. Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent. This Reaffirmation and Consent shall be governed
by the laws of the State of California.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

AMERICAN COMMERCIAL FINANCE
CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ John W. Everets

 

 

Name:

John W. Everets

 

 

Title:

Chairman

 

 

--------------------------------------------------------------------------------